MAY, J.
The defendants appeal their convictions and sentences for attempted robbery. In their second issue, they argue that the absence of a valid waiver of jury trial requires a reversal. The State agrees that the record fails to contain “either a written or oral waiver of a jury trial” by any of the defendants. We therefore reverse and remand the case for a new trial. Cf Tucker v. State, 559 So.2d 218 (Fla.1990) (opining that best practice is to have record evidence of both an oral and written waiver of jury trial, but affirming when there was record evidence of only a knowing and intelligent oral waiver).

Reversed and Remanded.

WARNER and HAZOURI, JJ., concur.